Per Curiam.

On the previous appeal (Purvin v. Grey, 267 App. Div. 813, affd. 292 N. Y. 671) it was pointed out that the allegations of the complaint *653were insufficient in that it was not alleged that the property withdrawn and transferred was the property of the debtor. The complaint in the present action, though redrawn to eliminate a statement made in the first complaint as to the source of the money, still fails to state that the deceased paid the policy premiums with his own money. There is an allegation that the deceased paid the premiums but there is no further statement that the money with which the premiums were paid was his property. The previous decision was clear and the plaintiff could have complied with it and repleaded in proper form had he been so advised. As it stands, the present complaint is wholly insufficient. Moreover, there is an adequate remedy at law for this type of claim. (Terner v. Glickstein & Terner, Inc., 283 N. Y. 299.)
The order appealed from should be reversed, with twenty dollars costs and disbursements, and the motion to dismiss the complaint granted.